                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANGELIQUE JENKINS                                           CIVIL ACTION
        Plaintiff,

        v.                                                  No. 19-2180

SEPTA
               Defendant.

                                     MEMORANDUM

I.      INTRODUCTION

       Before the Court is Defendant SEPTA's Motion for Judgment on the

Pleadings (ECF No. 18) and Prose Plaintiff Angelique Jenkins' Response

(ECF No. 20). 1

II.    BACKGROUND

       Prose Plaintiff Angelique Jenkins filed this discrimination action against

her former employer, SEPTA, under Title VII of the Civil Rights Act of 1964, as

codified, 42 U.S.C §§ 2000e to 2000e-l 7 (race, color, gender, religion, national

origin) ("Title VII"). ECF No. 2 at 3. 2 Jenkins used the Court's preprinted form

complaint and alleged that SEPTA discriminated against her by terminating her

employment and subjecting her to unequal terms and conditions of employment,


1
  The Court granted Plaintiffs Motion for Appointment of Attorney (ECF No. 3). ECF No. 6.
The Clerk of Court attempted to appoint counsel for Jenkins from the Attorney Panel for Pro se
Plaintiffs in employment discrimination cases but was unsuccessful. Id.; ECF No. 13.
2
  Because Plaintiff is proceeding pro se, the Court liberally construes her pleadings. Higgs v.
Atty. Gen. of the US., 655 F.3d 333, 339 (3d Cir. 2011).
                                                1
and retaliation. Id., at 4-5.

       Jenkins' employment with SEPTA began in January 2009. Id. at 35. On

July 6, 2017, she entered into a Last Chance Agreement. Id. at 27. Following an

incident on February 7, 2019, SEPTA accused Jenkins of opening the doors on the

wrong side of the train- a rule violation. Id. Therefore, SEPTA concluded that

Jenkins violated her agreement and terminated her employment. Id. at 36.

III.   DISCUSSION

       A.     Standard of Review

       A party may move for judgment on the pleadings "[a]fter the pleadings are

closed-but early enough not to delay trial." Fed. R. Civ. P. 12(c). Judgment on

the pleadings is appropriate when "the movant clearly establishes that no material

issue of fact remains ... and that he is entitled to judgment as a matter of law."

Rosenau v. Unifund Corp., 539 F.3d 218,221 (3d Cir. 2008).

       When deciding a motion for judgment on the pleadings, the Court considers

the pleadings and exhibits attached thereto, matters of public record and

"undisputedly authentic documents attached to the motion for judgment on the

pleadings if plaintiffs' claims are based on the documents." Atiyeh v. Nat'/ Fire

Ins. Co. ofHartford, 742 F. Supp. 2d 591,595 (E.D. Pa. 2010). A motion for

judgment on the pleadings is analyzed under the same standards that apply to a

Rule 12(b)(6) motion." Zimmerman v. Corbett, 873 F.3d 414, 417 (3d Cir. 2017)


                                          2
 (internal quotations omitted). Accordingly, the Court "accept[s] as true all

allegations in plaintiffs complaint as well as all reasonable inferences that can be

drawn from them, and [the court] construes them in a light most favorable to the

non-movant." Tatis v. Allied Interstate, LLC, 882 F.3d 422,426 (3d Cir. 2018)

(quoting Sheridan v. NGK Metals Corp., 609 F.3d 239, 262 n.27 (3d Cir. 2010)).

       The motion will be granted if the plaintiff has not articulated enough facts

"to raise a right to relief above the speculative level." Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007). The plaintiff must plead "sufficient factual matter,

accepted as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). A claim is

·plausible "when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged."

Id. (quoting Twombly, 550 U.S. at 557). It is not enough for a plaintiff to allege

mere "labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do." Twombly, 550 U.S. at 555. "The plausibility determination

is 'a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense."' Connelly v. Lane Const. Corp., 809 F .3d 780,

786-87 (3d Cir. 2016) (quoting Iqbal, 556 U.S. at 679).

       B.    Title VII Claims

      Here, Jenkins' Complaint is not sufficiently pled to survive SEPTA's


                                            3
Motion for Judgment on the Pleadings. According to SEPTA, this Court should

grant its motion because Jenkins failed to allege she is a member of a protected

class under Title VII and she engaged in a protected activity within the meaning of

Title VII. ECF No. 18 at 4.

      Under Title VII, it is "unlawful for an employer ... to discriminate against

any individual ... , because of such individual's race, color, religion, sex, or national

origin." Desert Palace, Inc. v. Costa, 539 U.S. 90, 92-93 (2003) (citing 42 U.S.C.

§ 2000e-2(a)(l) (emphasis in original)). In order for an employer, like SEPTA, to

be liable under Title VII an employment discrimination plaintiff bears the burden

of establishing a prima facie case by showing that she ( 1) belongs to a protected

class; (2) was qualified for the position she sought to attain or retain; (3) suffered

an adverse employment action; and (4) the action occurred under circumstances

that gave rise to an inference of discrimination. McDonnell Douglas Corp. v.

Green, 411 U.S. 792,802 (1973). The burden to establish aprimafacie case of

discrimination is not an onerous one, but a prima facie case allows the court to

eliminate the most obvious, lawful reasons for an employer's action. Makky v.

Chertoff, 541 F.3d 205,215 (3d Cir. 2008) (citing Texas Department of

Community Affairs v. Burdine, 450 U.S. 248,254 (1981)).

      The facts, as revealed by Jenkins, do not support an inference that SEPTA

engaged in discriminatory conduct. First, Jenkins failed to identify membership in


                                           4
a protected class. Therefore, her claims under Title VII cannot proceed. Even if

Jenkins identified membership in a protected class, she does not allege that her

termination occurred under circumstances that show it was more likely than not a

result of discrimination by SEPTA.

       Jenkins attached several documents to her Complaint. See generally ECF

No. 2. Included in these documents are the following: U.S. Equal Employment

Opportunity Commission Dismissal and Notice of Rights; SEPTA Operator's

Accident Incident Report, Incident# 2/6/2019; Commendatory Letters and Tickets;

Customer Service Award; Notice re. Wrong Door Side Opening; Subway/Elevated

Operations Charge Sheet/Informal Hearing re. February 7, 2019 Incident; Equal

Employment Opportunity /Affirmative Action Department Inquiry Contact

Summary Sheet; Performance sheets; Employee Safety Day Talking Points; and

letters written by Jenkins. Id. at 10-50. The content simply does not support a

showing of any relationship between Jenkins' termination and a discriminatory act

or behavior by SEPT A based on her race, color, religion, sex, or national origin.

Instead, these documents appear to provide explanations for the February 7, 2019

rule violation, which is not relevant to a Title VII claim.

      In her response to the present motion, Jen.kins argues SEPTA issued the

violation in order to stop her from "running in the election for 'President of Local

234."' ECF No. 20 at 2. Specifically, Jenkins alleges "[the] rule violation turned


                                           5
Violation of 'LCA' was to stop me from running in [the] upcoming election for

'President of Local 234' See Title VII Civil Rights Act of 1964." Id at 3. In her

Complaint, Jenkins alleged that the discriminatory acts occurred or began on or

about February 7, 2019 - the same date SEPTA accused her of the rule violation.

ECF No. 2 at 5. However, that allegation, accepting it as true, does not trigger a

Title VII claim. Jenkins' subjective belief that SEPTA wrongfully issued her a

rule violation that resulted in her termination and, effectively, disqualified her

candidacy, without more, is not a discriminatory act protected by Title VIL

Furthermore, an individual who is a candidate or who is listed as a candidate for

president of a union is not a person protected under Title VII.

      Jenkins' response, as well as her Complaint, includes keywords relevant to a

Title VII claim. For example, Jenkins states:

      I Plaintiff confirm that I have been subject of discrimination, Retaliation,
      Unfair treatment, Conflicts of Interest, Discharged before due process, and
      denied my rights under contract agreement between the Defendants Septa
      and transport workers Local 234. ECF No. 20 at 2.

However, at this stage, the Court cannot rely on labels and conclusory statements.

See Twombly, 550 U.S. at 555. Jenkins must articulate enough facts that makes it

clear she has a right to relief under Title VII, which she did not.

      Accordingly, after construing the facts in a light most favorable to Jenkins,

the Court, drawing on its experience and common sense, is unable to extract a

reasonable inference that SEPTA is liable for misconduct under Title VIL
                                           6
IV.     CONCLUSION

        Having thoroughly reviewed the Complaint, as well as the documents

Jenkins attached thereto, SEPTA's Answer, and having considered SEPTA's

motion and Jenkins' response, the Court finds that the Complaint fails to state a

claim and SEPTA established that no material issue of fact remains.

        An appropriate Order accompanies this Memorandum.



                                             BY THE COURT:



Date:




                                         7
